Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections and Rejections
The objections to the drawings under 37 CFR 1.83(a) concerning claims 14 and 16 have been withdrawn in view of the amendment filed on 3/1/2021 canceling those claims.
The objection of claim 16 has been withdrawn in view of the amendment filed on 3/1/2021 canceling the claim.
The rejections of claims 4-6, 9, 10, and 16 under 35 U.S.C. 112(b) have been withdrawn in view of the cancelation of claims 5 and 16 and the amendments to claims 1, 4, 6, and 10 via the amendment filed on 3/1/2021.
The rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn in view of the amendments to claim 1 and applicants remarks on pages 7-9 of the response filed on 3/1/2021.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The “safety mechanism” recited on line 4 of claim 13.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

safety mechanism operable to shut-off a flow of the fluid through the flow regulator when a pressure  of the fluid reaches a first threshold on lines 4-8 of claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains The specification fails to provide an adequate written description of the structure corresponding to the generic placeholders “flow regulator” recited on line 3 of claim 13 and “safety mechanism” recited on 4 of claim 13.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to line 2 of claim 2, “the first filter media” lacks antecedent basis.
	With respect to lines 3 and 4 of claim 13, it is unclear as to what structure is implied by the terms “flow regulator” and “safety mechanism”. 

The following claim amendments are suggested to place the application in condition for allowance:
On line 2 of claim 2, change “first filter media” to –pleated sediment filter— to obviate the rejection under 35 U.S.C. 112(b).

--13. (Proposed Amended) The system of claim 1, further comprisingconnected to 

	With respect to line 6 of claim 15, it is suggested that “second” be deleted so as to correspond with the proposed changes to claim 13.

Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection under 35 U.S.C. 112(a) has been obviated by the amendments to claims 13 and 15 and the cancelation of claims 14 and 16. 35 U.S.C. 112(a) requires that an adequate written description of the structure corresponding to the “flow regulator” and “safety mechanism” currently recited in claim 13 be provided in the specification. Therefore, the rejection under 35 U.S.C. 112(a) has been maintained since the specification does not include an adequate written description of the “flow regulator” and “safety mechanism” and because the amendments to claims 13 and 15 do not remove the cited terms. 
Applicant argues that the rejection of claim 13 under 35 U.S.C. 112(b) concerning the generic placeholder “flow regulator” should be withdrawn since the term “flow regulator” is well known in the art, however, the rejection has been maintained since no evidence has been made of record disclosing the structure of the “flow regulator” and that such structure is well known in the art. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773